United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
DEPARTMENT OF DEFENSE,
DECA-MIDWEST REGION, Fort Lee, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-202
Issued: September 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 27, 2008 appellant filed a timely appeal of an October 1, 2008 decision of the
Office of Workers’ Compensation Programs’ hearing representative, which affirmed the Office’s
April 14, 2008 decision, that denied her claim for a recurrence of disability. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained a recurrence of total disability for the period November 20, 2007 to March 4, 2008 as a
result of her accepted employment injury.
FACTUAL HISTORY
On May 30, 2007 appellant, then a 44-year-old sales store checker, filed a traumatic
injury claim alleging that, on May 25, 2007, she was helping a customer lift a 50-pound bag of
dog food when she pulled a muscle in her right arm. The employing establishment noted that she

returned to work on May 29, 2007.1 The Office accepted the claim for disorder of bursae and
tendons in the right shoulder region. Appellant received appropriate compensation and benefits.
A June 8, 2007 emergency room report, diagnosed right shoulder strain and possible
rotator cuff tear. A June 8, 2007 x-ray revealed mild acromioclavicular (AC) joint osteoarthritis
of the right shoulder. Appellant also submitted treatment notes from Dr. Dave Webster, an
osteopath and a family practitioner. On September 25, 2007 Dr. Webster advised that she could
do light work with no lifting over 15 pounds and that she should have a rest break after two
hours. On September 25, 2007 the employing establishment offered appellant a light-duty
position comprised of no lifting or carrying more than 15 pounds and breaks every two hours.
Appellant accepted the job offer and returned to work on September 26, 2007.
Appellant submitted several Form CA-7’s requesting wage-loss compensation for total
disability for the period November 20, 2007 to March 4, 2008. The Office adjudicated this as a
claim for a recurrence of disability.
In an October 15, 2007 report, Dr. Webster indicated that appellant complained of a sore
throat and also was seen for right shoulder pain. He noted that her right shoulder pain interfered
with daily activities such as work and sleep. Dr. Webster diagnosed acute pharyngitis,
conjunctivitis and osteoarthritis. He completed a duty status report dated November 20, 2007
and checked “no” in response to the question of whether appellant was “advised to resume
work.” In his December 4, 2007 duty status report, Dr. Webster, indicated that appellant could
do light work with lifting of no more than five pounds utilizing the right upper extremity and
10-minute break every 2 hours. However, in a January 4, 2008, duty status report, he diagnosed
right shoulder pain and checked “no” in response to the question of whether appellant was able
to resume work.
In a January 24, 2008 statement, Sylvia Liles, an employing establishment injury
compensation specialist, noted that appellant was released to light duty on September 25, 2007
and worked about one month. She indicated that appellant was suspended from October 28 to
November 27, 2007. Ms. Liles also noted that appellant was supposed to return to work on
November 28, 2007; however, she submitted a November 20, 2007 medical report, which
indicated that she should be off work.
By letter dated January 31, 2008, the Office requested additional information from
appellant for the period beginning November 20, 2007. It informed her that the employing
establishment indicated that she was on suspension from October 26 to November 20, 2007, but
that she had been released to return to work on September 19, 2007. The Office informed
appellant that the evidence failed to establish that she was totally disabled beginning
November 20, 2007. It allotted appellant 30 days to submit evidence showing that she was
totally disabled beginning November 20, 2007 due to the May 25, 2007 work injury. On
February 19, 2008 the Office further advised appellant that she needed to provide evidence to
support her claimed disability on and after November 20, 2007.
1

Appellant returned to light duty on June 4, 2007. On June 10, 2007 she was given a notice of proposed 14-day
suspension. On June 30, 2007 appellant was given a notice of proposed 30-day suspension. She also ran a cleaning
and painting services business on the side.

2

Appellant submitted treatment records from Dr. Webster. On January 30, 2008
Dr. Webster diagnosed mixed hyperlipidemia and chronic joint pain in the left elbow. In a
February 9, 2008 duty status report, he indicated that appellant was not advised to return to work.
Appellant also submitted nursing notes beginning November 20, 2007. The Office also received
reports dated March 14 and 18, 2008 from Dr. Christopher Blair, a chiropractor, who indicated
that she, had a complaint of neck and shoulder pain.
In a March 7, 2008 report, Dr. Les Benson, an emergency medicine and family medicine
practitioner, indicated that appellant related that on May 25, 2007 she moved a 50-pound bag of
dog food with a customer and sustained an injury to her back. He examined appellant and noted
findings of decreased range of motion in the right shoulder, pain with palpation and crepitus.
Dr. Benson diagnosed “right shoulder injury due to lifting 50[-]pound bag of dog food and
customer dropping their portion on May 25, 2007.” He opined that appellant was totally
disabled from March 5 to May 1, 2008. Appellant received compensation for total wage-loss
beginning March 5, 2008.
In a March 19, 2008 duty status report, Dr. Webster indicated that appellant could not
work. A March 24, 2008, magnetic resonance imaging (MRI) scan of the right shoulder, read by
Dr. Jonathan Kern, a Board-certified diagnostic radiologist, revealed minimal supraspinatus
tendinopathy with no rotator cuff tear, mild subacromial-subdeltoid bursitis, minimal inferior
labral, bear and very mild AC joint osteoarthritis.
In a March 26, 2008 duty status report, Dr. Benson indicated that appellant had a right
shoulder injury causally related to lifting a 50-pound bag of dog food and she was totally
disabled from March 5 to August 1, 2008.
In a statement dated March 31, 2008, appellant alleged that she was released to return to
light-duty work only for the month of September. She alleged that her injuries prevented her
from performing her duties, as her right shoulder pain was incapacitating and that her physician
“instructed me not to return to work.”
In an April 2, 2008 statement, the employing establishment controverted the claim.
Ms. Liles alleged that appellant informed her that she could not work because she could not
drive.
In an April 7, 2008 report, Dr. Juan Yabralan, an orthopedist, indicated that appellant
related that on May 25, 2007 she handled a 50-pound bag of dog food and strained her right
shoulder. He diagnosed mild to moderate impingement syndrome right shoulder. Dr Yabralan
noted that appellant was off work “per Dr. Benson.”
In an April 14, 2008 decision, the Office denied appellant’s claim for recurrent disability
from November 20, 2007 to March 4, 2008. It found that the medical evidence did not establish
disability causally related to the May 25, 2007 employment injury.
Appellant requested a hearing, which was held on August 11, 2008. In a May 1, 2008
report, Dr. Benson diagnosed right supraspinatus tendinopathy, right subdeltoid bursitis, right
inferior labral tear and AC joint osteoarthritis. He indicated that the additional diagnoses were
substantiated by the March 24, 2008 arthrogram and occurred while appellant was “performing
3

her duties as a cashier at the [employing establishment].” In a separate report also dated May 1,
2008, Dr. Benson opined that “[it] is my opinion with reasonable medical certainty, all of the
right shoulder injuries arose out of and in the course of her job duties while working as cashier
holding on to 50-pound bag of dog food at the [employing establishment].”
In a June 17, 2008 report, Dr. Blair indicated that appellant related that she had pain and
stiffness in her neck with pain radiating down her right arm since May 25, 2005. He diagnosed
right shoulder injury, rotator cuff syndrome.
On July 10, 2008 the Office authorized right shoulder surgery, which she underwent on
July 24, 2008.
In a September 2, 2008 report, Dr. Webster opined that appellant was “disabled and
unable to work due to a right shoulder disorder from September 20, 2007 to March 8, 2008.”
By decision dated October 1, 2008, the Office hearing representative affirmed the
Office’s April 14, 2008 decision.
LEGAL PRECEDENT
Section 10.5(x) of the Office’s regulations defines “recurrence of disability” as an
inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness, without an intervening
injury or new exposure to the work environment that caused the illness.2 The term disability
means incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.3 The term also means the inability to work that takes place when
a light-duty assignment made specifically to accommodate an employee’s physical limitations
due to his or her work-related injury or illness is withdrawn, except for when such withdrawal
occurs for reasons of misconduct, nonperformance of the job duties or a reduction-in-force.4
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence establishes
that he can perform the light-duty position, the employee has the burden to establish by the
weight of the reliable, probative and substantial evidence a recurrence of total disability and
show that he cannot perform such light duty. As part of this burden, the employee must show a
change in the nature and extent of the injury-related condition or a change in the nature and
extent of the light-duty job requirements.5

2

20 C.F.R. § 10.5(x). See Carlos A. Marrero, 50 ECAB 117 (1998).

3

20 C.F.R. § 10.5(f).

4

Id.

5

Conrad Hightower, 54 ECAB 796 (2003); Terry R. Hedman, 38 ECAB 222 (1986).

4

Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship, generally, is rationalized medical evidence.6 This consists of a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors.7 The physician’s
opinion must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
ANALYSIS
The Office accepted that appellant sustained disorder of bursae and tendons in the right
shoulder region on May 25, 2007. Appellant claimed compensation for total disability from
November 20, 2007 to March 4, 2008. On January 31 and February 19, 2008 the Office advised
her of the evidence needed to establish her claim. Appellant; however, did not submit any
reasoned medical evidence to establish that her total disability from November 20, 2007 to
March 4, 2008 was causally related to her accepted injury. For example, she did not submit a
medical report in which her treating physician explained why she was totally disabled during the
claimed period as a result of her work injury. The Board also notes that there is no evidence
showing a change in the nature and extent of the light-duty job requirements or that appropriate
light duty was not available during the claimed period. While there is evidence that the
employing establishment suspended appellant for part of the claimed period, there is no evidence
that the suspension was due to her work injury.9
On October 15, 2007 Dr. Webster stated that appellant’s right shoulder pain interfered
with her work and sleep and diagnosed osteoarthritis. The Board notes that this was not
conditions accepted by the Office. The Board also notes that Dr. Webster did not indicate that
appellant was unable to work within her work restrictions or advise that she was totally disabled
for the period November 20, 2007 to March 4, 2008 due to her accepted condition. In his
December 4, 2007 duty status report, Dr. Webster, indicated that she could do light work with
lifting of no more than five pounds utilizing the right upper extremity and a 10-minute break
every 2 hours. The Board notes that this report indicates that appellant was capable of
performing light duty and is inconsistent with other reports from Dr. Webster indicating that she
was totally disabled during the claimed period. Dr. Webster did not explain this apparent
discrepancy. Other reports submitted by him dated November 20, 2007, January 4, 20,
February 9 and March 19, 2008 merely advised that appellant could not return to work and did
not address causal relationship for the period at issue. Medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
6

Elizabeth Stanislav, 49 ECAB 540, 541 (1998).

7

Duane B. Harris, 49 ECAB 170, 173 (1997).

8

Gary L. Fowler, 45 ECAB 365, 371 (1994).

9

See Terry R. Hedman, supra note 5; see also 20 C.F.R. § 10.5(x) (a recurrence is not established where the
withdrawal of light duty occurs for reasons of misconduct, nonperformance of the job duties or a reduction-inforce).

5

of causal relationship.10 The Board notes that this is particularly important in light of the
December 4, 2007 report, in which Dr. Webster advised that she could do light duty. In a
September 2, 2008 report, Dr. Webster wrote that appellant “was disabled and unable to work
due to a right shoulder disorder from September 20, 2007 to March 8, 2008.” This report is
insufficient as it does not provide medical rationale to explain how appellant’s disability for the
claimed period was related to the accepted condition. Additionally, Dr. Webster did not explain
why he changed his September 25, 2007 opinion where he released appellant to return to lightduty work nor did he explain findings that supported disability during the claimed period.
Findings on examination are generally needed to support a physician’s opinion that an
employee is disabled for work. When a physician’s statements regarding an employee’s ability
to work consist only of repetition of the employee’s complaints that she hurt too much to work,
without objective findings of disability being shown, the physician has not presented a medical
opinion on the issue of disability or a basis for payment of compensation.11 Consequently,
Dr. Webster’s reports are insufficient to establish total disability for the period at issue.
In reports dated March 7 and 26, 2008, Dr. Benson found that appellant was totally
disabled from March 5 to August 1, 2008. He did not opine that she was disabled prior to
March 5, 2008. Thus, these reports are not relevant to the period at issue. Likewise
Dr. Benson’s May 1, 2008 report does not provide an opinion that appellant was disabled or
unable to work for the period November 20, 2007 to March 4, 2008. On April 7, 2008
Dr. Yabralan indicated that appellant was off work “per Dr. Benson.” The Board also notes that
this report would not be relevant as it does not provide any opinion that appellant was totally
disabled for the period November 20, 2007 to March 4, 2008. Other medical reports of record
are also insufficient as they do not specifically address the period at issue.
Appellant also submitted several reports from Dr. Blair, a chiropractor. In assessing the
probative value of chiropractic evidence, the initial question is whether the chiropractor is
considered a physician under section 8101(2) of the Federal Employees’ Compensation Act.12 A
chiropractor cannot be considered a physician under the Act unless it is established that there is a
subluxation as demonstrated by x-ray to exist.13 The record does not indicate that Dr. Blair
diagnosed a subluxation based on x-ray. Thus, he cannot be considered a physician under the
Act and his reports are of no probative value as medical evidence.
The Office also received treatment records from nurses. However, nurses are not
physicians under the Act and are not competent to render a medical opinion.14

10

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

11

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); S.F., 59 ECAB ___ (Docket No. 07-2287,
issued May 16, 2008).
12

See 5 U.S.C. § 8101(2) (defines the term physician).

13

Thomas R. Horsfall, 48 ECAB 180 (1996). See id.

14

G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007).

6

In the instant case, none of the medical reports submitted by appellant contained a
rationalized opinion to explain why appellant could no longer perform the duties of her light duty
position and why any such disability or continuing condition for the period November 20, 2007
to March 4, 2008 would be due to the accepted condition. The Board finds that appellant has
failed to submit rationalized medical evidence establishing that her disability from November 20,
2007 to March 4, 2008 was causally related to her accepted employment injury, and thus, she has
not met her burden of proof.
CONCLUSION
The Board finds that appellant failed to establish that she sustained a recurrence of total
disability for the period November 20, 2007 to March 4, 2008 as a result of her accepted
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the October 1, 2008 decision of the Office of
Workers’ Compensation Programs’ hearing representative is affirmed.
Issued: September 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

